DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of I (claims 1-8 and 27-31) in the reply filed on 03 January 2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:
Recitations of “RCC” in paragraphs 99 and 119 appear they should be --RRC--, based on recitation of “Radio Resource Control (RRC) message” in paragraph 2 and “RRC” recited throughout the application.  
Appropriate correction is required.

Claim Objections
Claims 3 and 30 are objected to because of the following informalities:  
Regarding claims 3 and 30, the recitations of “RCC” appear they should be --RRC--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “computer-readable storage medium”, given broadest reasonable interpretation, can be interpreted as transitory subject matter (signal per se). Instant specification fail to explicitly exclude carrier signal from “computer-readable storage medium” (paragraphs 137 and 139, where examples of computer-readable storage are recited).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 27, 29-31 and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 27 and 39, wherein claim 1 recites “establishing, when a first event is detected, a radio bearer (RB) with a mobile terminal, or refusing to establish the RB” in lines 3-4 of claim 1. Claims 27 and 39 recite similar limitation. It is unclear whether “refusing to 
Dependent claims 2-8, 29-31 and 35-38 fail to cure the above deficiencies, and therefore are rejected based on dependency on independent claims 1 and 27, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8, 27, 38 and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitsui et al. (US 2018/0035339 A1, hereinafter Mitsui).

Regarding claims 1, 27 and 39, Mitsui discloses a radio bearer processing method (Abstract), a network device (paragraph 56 and Fig. 3, eNB) comprising a memory (paragraph 56, memory 230), a processor (paragraph 56, processor 240), and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the a radio bearer processing method (paragraph 59, “memory 230 stores a program executed by the processor 240 and information used for a process performed by the processor 240”), and a computer-readable storage medium storing 
establishing, when a first event is detected, a radio bearer (RB) with a mobile terminal, or refusing to establish the RB (paragraph 105, “UE 100 executes the random access procedure on the SeNB 200S1”, paragraph 95, “T-MeNB 200M2 determines that there is no need to change the SeNB 200S1 (NO in step S103), the T-MeNB 200M2 transmits an SeNB addition request to the SeNB 200S1”, i.e., connection is established between the UE and the SeNB 200S1 based on addition of the SeNB 200S1 to the T-MeNB 200M2); 
wherein the first event comprises at least one of: the secondary network device being added by a master network device accessed by the mobile terminal, configuration of the secondary network device being changed, or the mobile terminal being switched from another secondary network device to the secondary network device (paragraph 95, “T-MeNB 200M2 determines that there is no need to change the SeNB 200S1 (NO in step S103), the T-MeNB 200M2 transmits an SeNB addition request to the SeNB 200S1”, i.e., event being addition of the SeNB 200S1 (secondary network device) to the T-MeNB 200M2 (master network device)).

Regarding claims 8 and 38, Mitsui further discloses the RB comprises a signaling radio bearer (SLRB) and/or a data radio bearer (DRB) (paragraph 235, connection being a radio bearer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui in view of 3GPP TS 36.300 V13.9.0, dated September 2017 (hereinafter 3GPP).

Regarding claims 2 and 29, Mitsui discloses the limitations of claims 1 and 27 as applied above. Mitsui does not expressly disclose the establishing the RB with a mobile terminal comprises: receiving first information from the master network device, the secondary network 
In an analogous art, 3GPP discloses for dual connectivity operation, a MeNB requests direct establishment of an SCG bearer for SeNB addition (p. 102, 10.1.2.8.1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the SeNB of Mitsui to receive request from MeNB to establish bearer with UE as suggested by 3GPP to establish bearer with a UE during SeNB addition in accordance with 3GPP in order to comply with 3GPP standard for 5G compatibility.

Allowable Subject Matter
Claims 3-6, 30, 31 and 35-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yamada (US 2015/0215965 A1) discloses a method for receiving a radio resource control (RRC) message by a user equipment (UE) for reconfiguring a data radio bearer that is established on a master cell group (MCG) to a secondary cell group (SCG) (Abstract), wherein 
Chiba et al. (US 2017/0019945 A1) discloses a master base station may trigger connection reconfiguration to reconfigure and establish data resource bearers (and their mappings) between the UE and the master and secondary base stations (paragraph 141).

Xiao et al. (US 2020/0037382 A1) discloses if a UE determines that received DRB establishment/reconfiguration request message does not comprise drb-ToAddModList, or even though the received DRB establishment/reconfiguration request message comprises drb-ToAddModList, the drb-Identity is not included in drb-ToAddModList, or the RRC reconfiguration message comprises a split bearer type indication identity (denoted as drb-TypeSplit) and the indication identity indicates an establishment of an SCG bearer, then an SCG bearer is established (paragraph 139).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/            Primary Examiner, Art Unit 2645